Citation Nr: 0739901	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  04-39 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for back and disc disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran had active military service from July l968 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The veteran testified before the undersigned at a hearing at 
the RO in November 2007.  The transcript is included in the 
record. 


FINDINGS OF FACT

1.  The RO denied reopening the veteran's service connection 
claim for back strain and spinal disc disability in April 
1998.  A notice of disagreement was filed and a statement of 
the case was issued.  No timely substantive appeal was filed.  

2.  Evidence received since the April 1998 rating decision is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1998 RO decision denying service connection for 
back strain and spinal disc disability is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104, 20.302, 20.1103 (2007).  

2.  New and material evidence has not been submitted to 
reopen the veteran's claim for entitlement to service 
connection for back and disc disability.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated February 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim for new and material evidence; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claims.  With regard 
to the application to reopen the claim of service connection, 
the veteran has been given the additional notice requirements 
outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The duties to notify and assist 
have been met.

In light of the Board's denial of the veteran's claim, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2007).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless 
error).

Analysis

The veteran applied for service connection for back and 
spinal disc disability in May 1992.  The RO denied service 
connection for back and spinal disc disability in September 
1972.  The evidence showed that the veteran was treated for 
his back following two incidents in service.  First, the 
veteran injured his back falling off a ladder.  Second, the 
veteran injured his back in a motor vehicle accident in 1971.  
The veteran received treatment for his back following both 
injuries.  Discharge examination was negative for current 
residuals of a back injury.  The report specifically noted 
the back injury was "treated with good results, no comp., no 
seq."  There was no evidence of continuity.  VA medical 
record dated in April 1989 noted treatment for a paraspinal 
strain following a motor vehicle accident in April 1989.  
Medical records from Drs. Swayze, Solis, and Boudreau dated 
from September 1991 through June 1992 showed treatment for an 
injury to neck and low back in a motor vehicle accident and 
an on-the-job injury in September 1991.  The veteran was 
informed of that decision and he did not file a timely 
appeal.  The September 1992 decision denying service 
connection for back strain and spinal disc disability is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 
20.302, 20.1103. (1992).  

The RO denied the veteran's claim again in a November 1992 
rating decision, which the veteran did not appeal.  The most 
recent denial was from an April 1998 rating action where the 
RO denied reopening the veteran's service connection claim.  
The veteran filed a notice of disagreement in July 1998 and 
the RO issued a statement of the case in October 1999.  
However, the veteran did not file a timely substantive 
appeal.  As a result, the April 1998 decision is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302, 20.1103 
(1997).  

The basis for the April 1998 RO denial was that there was no 
evidence of treatment for his back following discharge from 
service in 1972 until 1991, following a motor vehicle 
accident.  There was no evidence to show that any current 
back disability was the result of an in-service injury.  

In November 2003, the veteran sought to reopen his service 
connection claim for back and disc disability.  To reopen the 
claim, the veteran must submit new and material evidence.  
See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence submitted since the last final rating decision 
medical records includes records from Dr. Pincus in January 
1998 and August 2000, Dr. Swayze in April 1996, Dr. Waldred 
in May 2002, Dr. Pomeranz in January 2007, and VA medical 
records from August 2002.  While new, these records are not 
material as they do not show a relationship between the 
veteran's current back disabilities and service.  Therefore, 
this evidence does not raise a reasonable possibility of 
substantiating the claim.  

The veteran's testimony that he injured his back in an 
attempt to avoid an incoming mortar round is not new 
evidence.  The veteran provided this statement in writing in 
October 1997, which was considered by the RO in the last 
rating decision.  Moreover, the fact that the veteran injured 
his back in service was never in dispute.  What has not been 
established and is not shown by the additional evidence 
submitted is that current back or spinal pathology is related 
to service, including any back injury described by the 
veteran or shown in the service medical records.  The medical 
records from Dr. Swayze, Dr. Pincus, Dr. Solis, Dr. Boudreau, 
and Dr. Tuen dated prior to 1998 were previously considered 
by the RO.   

Based upon the above, the veteran has not submitted evidence 
that raises a reasonable possibility of substantiating the 
claim.  The veteran has, therefore, not presented new and 
material evidence to reopen the claim for service connection.  
Accordingly, the petition to reopen the service connection 
claim is denied.


ORDER

New and material evidence has been not received sufficient to 
reopen a claim of entitlement to service connection for back 
and disc disability.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


